PER CURIAM.
This appeal is controlled by the decision of this court in United States et al., v. Empire Gas Corporation et al., Em.App., 547 F.2d 1147, decided December 8, 1976. The Federal Energy Administration subpoena of April 16, 1976, in controversy was issued for a lawfully authorized purpose, is in all respects lawful and proper and should be enforced. Accordingly, the district court’s order of September 9,1976, appealed from is reversed and remanded with directions to enforce compliance with the Federal Energy Administration subpoena in controversy.
SO ORDERED.